                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 DAVID JOHNSON,                               :       Case No. 1:18-cv-868
                                              :
        Plaintiff,                            :       Judge Timothy S. Black
                                              :
 vs.                                          :       Magistrate Judge Karen L. Litkovitz
                                              :
 GREATER CINCINNATI WATER                     :
 WORKS,                                       :
                                              :
         Defendant.                           :

                       CONDITIONAL ORDER OF DISMISSAL

        The Court being advised that the parties have reached an agreement to settle this

civil action in the presence of United States Magistrate Judge Stephanie K. Bowman;

        It is ORDERED that all claims in this action are hereby DISMISSED with

prejudice, provided that any of the parties may, upon good cause shown within 45 days,

move to reopen the action if settlement is not consummated. Also, if desired, the parties

may timely move to substitute a judgment entry contemplated by the settlement

agreement.

        The Court expressly and explicitly retains jurisdiction to enforce the settlement

agreement of the parties.

        IT IS SO ORDERED.

Date:      1/31/2020                                              s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge
